DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to application 17/197,267 that the Applicant filed on March 10, 2021 and presented 18 claims.  The Applicant filed a preliminary amendment on August 10, 2021 to provide an English translation of the claims, and claims 1-18 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder – “unit” – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
acquisition unit, claim 1;
specifying unit, claims 1-2, 6, and 12-14;
output unit, claims 6 and 7;
generation unit, claims 6 and 12-15; and
receiving unit, claims 8-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  More specifically, they are afforded the structure as disclosed in Fig. 3 and ¶¶ [0084]-[0085] of PG-PUB US 2021/0357530, i.e., “The control unit 40 is, for example, implemented in executing various programs stored in a storage device inside the information offering apparatus 10 by a Central Processing Unit (CPU), a Micro Processing Unit (MPU), or the like while using a RAM as a work area. Alternatively, the control unit 40 is, for example, implemented in an integrated circuit such as an Application Specific Integrated Circuit (ASIC) or a Field Programmable Gate Array (FPGA).”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The Examiner further notes that an interpretation under § 112, sixth paragraph can be avoided by reciting, for example, that the “apparatus” comprises a processor and memory, and computer instructions that are stored in the memory and when executed by the processor perform the steps of….”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 17, and 18 recite a mental process, e.g., the limitation of “specifies a portion of the acquired content that meets a predetermined condition set in advance” can be performed mentally by initially considering the “predetermined condition” and then “specifying” (or mentally identifying) the relevant “portion of the acquired content.” 
This judicial exception is not integrated into a practical application because claims 1, 17, and 18 are directed to an abstract idea with additional generic computer elements (i.e., a central processing unit for claim 1, an information processing apparatus for claim 17, and a non-transitory computer readable medium for claim 18), where the generically recited computer element do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Merely specifying a portion of content that meets a predetermined condition fails to implement a practical application – more needs to be done.
The claims do not include additional elements beyond the central processing unit for claim 1, the information processing apparatus for claim 17, and the non-transitory computer readable medium for claim 18, that are sufficient to amount to significantly more than the judicial exception because they fail to improve the functionality of a computer (i.e., specifying the context of a portion of content without more does nothing to improve the functionality of a computer).  These elements encompass a generic computer, either individually or in combination, do not add significantly more to the abstract idea to achieve an inventive concept, as the individual elements are well-understood, routine and conventional, and thereby fail to improve the functionality of a computer.
	The Examiner notes that this § 101 rejection can be overcome by amending the independent claims to display the “converted content” to user or individual, as displaying the converted content amounts to a practical application when the converted content is obfuscated to achieve a privacy function for a particular individual.  Accordingly, this § 101 rejection of the independent claims 1, 17, and 18 may be overcome through an appropriate amendment of the independent claims.
Claim 2
Claim 2 recites a “a context that meets the predetermined condition,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 3
Claim 3 recites a “privacy-related context” that “includes personal information,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 4
Claim 4 recites a “context concerning a person who discloses the content,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 5
Claim 5 recites a “context concerning a viewer of the content,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 6
Claim 6 recites a “generation unit” and “output unit” that perform the recited functions, but these limitations individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.  The Examiner notes that an “output unit” could be interpreted as a display device that can bring claim 6 within the purview of § 101, but the broadest reasonable interpretation of “output unit” includes devices that do not display converted content.
Claim 7
Claim 7 recites an “output unit” that “posts the converted content to an SNS server, but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 8
Claim 8 recites a “receiving unit” and “storage unit” that perform the recited functions, but these limitations individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 9
Claim 9 recites a “registration of policy information” from a “user,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 10
Claim 10 recites a “registration of policy information” from a “viewer,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 11
Claim 11 recites a “registration of policy information” from a “service provider,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 12
Claim 12 recites “convert[ing] the portion of the content … into another element,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 13
Claim 13 recites a “cover[ing] the portion of the specified content,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 14
Claim 14 recites a “eras[ing] the portion of the content specified,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 15
Claim 15 recites a “changing portion,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1.
Claim 16
Claim 16 recites “content includes at least one of a photo, a document, a moving image, and voice,” but this limitation individually and in combination with other claimed elements fails to implement a practical application in view of the mental process of claim 1 or advance an inventive concept that improves the functionality of a computer for the reasons similarly provided for claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A.	Claims 1-5 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coard (US 2016/0055343, “Coard”).
Regarding Claim 1
Coard discloses
An information processing apparatus (Figs. 1 & 11, ¶ [0078]) comprising: 
an acquisition unit (Fig. 11, ¶¶ [0078]-[0082], i.e., the hardware that implements the “document management system 102” and at least the “document store 120;” and ¶ [0021], “Document management system 102 illustratively includes … document store 120 [for the acquisition] (which itself, stores documents 122-124),…”) that acquires content (Fig. 1, ¶ [0022], “The users can also use document management functionality 116 in order to perform document management tasks, such as document storage, document routing, document naming, etc. The documents 122-124 [as content] can be stored [as it is acquire[d]] in document store 120, or elsewhere.”) to be disclosed from a user's terminal apparatus (Fig. 1, ¶ [0020], “Architecture 100 illustratively includes document management system 102 that generates user interface displays 104-106, with user input mechanisms 108-110 [serving as a user’s terminal apparatus] for interaction by a plurality of different users 112-114;” and ¶¶ [0025]-[0026], “By way of example, assume that user 112 wishes to provide [and thereby disclose] a set of markups or comments on a document, but that user 112 does not wish anyone else to view those comments or markups until user 112 has completely reviewed the document and finalized his or her markups;” and “”); and 
a specifying unit (Fig. 11, ¶¶ [0078]-[0082], i.e., the hardware that implements the “document management system 102” and at least the “privacy component 126;” and ¶ [0021], “Document management system 102 illustratively includes … privacy component 126 [for the specifying],…”) that specifies a portion of the acquired content (Figs. 1 & 2, ¶¶ [0025]-[0027], “Privacy component 126 then determines whether the requested document [as acquired content] has any sets of markups,” “If the requested document does have one or more sets of markups, then privacy component 126 determines whether those markups [that are specified [as] a portion of the acquired content] have a privacy level setting,” and “In that case, user 112 can assign a privacy level to his or her markups [that are specified] so that they are not viewable by any other users.”) that meets a predetermined condition set in advance (¶ [0026], “In that case, user 112 can assign [in advance] a privacy level [as a predetermined condition] to his or her markups so that they are not viewable by any other users [when the predetermined condition that represents a privacy level criterion is met].”).  
Regarding Claim 2
Coard discloses the information processing apparatus according to claim 1, and Coard further discloses
wherein the specifying unit (Fig. 11, ¶¶ [0021], [0078]-[0082]) specifies a context that meets the predetermined condition among contexts included in the content (Figs. 1 & 2, ¶¶ [0025]-[0027], “Privacy component 126 then determines whether the requested document [as the content] has any sets of markups [with these features of the document/content serving as contexts included in the content],” “If the requested document does have one or more sets of markups [as contexts], then privacy component 126 determines whether those markups have a privacy level setting [as a predetermined condition],” and “In that case, user 112 can assign a privacy level [as a predetermined condition] to his or her markups [contexts] so that they [can be specif[ied] by the privacy component 126/specifying unit so that they] are not viewable by any other users.”).  
Regarding Claim 3
Coard discloses the information processing apparatus according to claim 2, and Coard further discloses 
wherein the context (¶¶ [0025]-[0027] as a “markup”) that meets the predetermined condition (¶¶ [0025]-[0027] as a “privacy level”) is a privacy-related context (¶¶ [0025]-[0027], “By way of example, assume that user 112 wishes to provide a set of markups or comments on a document, but that user 112 does not wish anyone else to view those comments or markups [because they are private and thereby privacy-related] until user 112 has completely reviewed the document and finalized his or her markups.”) including personal information (¶¶ [0025]-[0027], i.e., when distributing the document for others to view, the markups would include the “credentials” of the “user 112,” with the “credentials” comprising personal information that is included with the marksups/privacy-related context).  
Regarding Claim 4
Coard discloses the information processing apparatus according to claim 2, and Coard further discloses  
wherein the context (¶¶ [0025]-[0027] as a “markup”) that meets the predetermined condition (¶¶ [0025]-[0027] as a “privacy level”) is a context concerning a person who discloses the content (¶¶ [0025]-[0027], “By way of example, assume that user 112 wishes to provide a set of markups or comments [serving as a form of context] on a document, but that user 112 [who discloses the content comprising the document/content that includes the markups/context and] does not wish anyone else to view those comments or markups until user 112 has completely reviewed the document and finalized his or her markups.”).
Regarding Claim 5
Coard discloses the information processing apparatus according to claim 2, and Coard further discloses 
wherein the context (¶¶ [0025]-[0027] as “markup”) that meets the predetermined condition (¶¶ [0025]-[0027] as a “privacy level”) is a context concerning a viewer of the content (¶¶ [0025]-[0027], “Privacy component 126 then determines whether the requested document [as the content] has any sets of markups [with these features of the document/content serving as contexts included in the content],” “If the requested document does have one or more sets of markups [as contexts], then privacy component 126 determines whether those markups have [met] a privacy level setting [as a predetermined condition],” and “In that case, user 112 can assign a privacy level [as a predetermined condition] to his or her markups [contexts] so that they are not viewable by any other users [as viewers of the content,” i.e., the context/markups concern the viewer of the content via the privacy level/predetermined condition, as the context in conjunction with the predetermined condition determine whether “other users” can view the markups/context). 
Regarding Claim 16
Coard discloses the information processing apparatus according to claim 1, and Coard further discloses 
wherein the content includes at least one of a photo, a document (¶¶ [0021]-[0023], “Users 112-114 illustratively access document editor 118 in order to create, edit, comment on, markup, or otherwise revise documents,” noting only one limitation need be met with the limitation of at least one), a moving image, and voice.  
Regarding Independent Claims 17 and 18
With respect to independent claims 17 and 18, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 17 and 18. Therefore, claims 17 and 18 are rejected, for similar reasons, under the grounds set forth for claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
B.	Claims 6-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coard in view of Ghafourifar (US 2018/0189505, “Ghafourifar”).
Regarding Claim 6
Coard discloses the information processing apparatus according to claim 1, and Coard further discloses
further comprising: 
1 …
a … the portion of the content specified (Figs. 1 & 2, ¶¶ [0025]-[0027) by the specifying unit (Fig. 11, ¶¶ [0021], [0078]-[0082])…; and 
an output unit (Fig. 11, ¶¶ [0078]-[0082], i.e., the hardware that implements the “document management system 102” and at least the “document management functionality 116;” and ¶ [0022] “The users can also use document management functionality 116 in order to perform document management tasks, such as document storage, document routing [and thereby output the converted content], document naming, etc.”) that outputs the converted content (¶ [0026], “By way of example, assume that user 112 wishes to provide [as output] a set of markups or comments [as converted content] on a document, but that user 112 does not wish anyone else to view those comments or markups until user 112 has completely reviewed the document and finalized his or her markups.”).  
Coard doesn’t disclose
	1 a generation unit that generates converted content by changing …a in accordance with predetermined processing contents set in advance;
Ghafourifar, however, discloses
	1 a generation unit (Figs. 2A-B, ¶¶ [0031]-[0037], i.e., the hardware that implements “code 250” to perform the function of generating converted content) that generates converted content (¶ [0038], “In one embodiment, User A may create [and thereby generate] an edited copy [possessing converted content] of the original file, referred to herein as an “obfuscated” lossy file. Obfuscation may include any of a number of techniques to ‘mask’ the true [and converted] contents of the file, e.g.: blurs, color-out, scratch-out, scribble-out, black-out, or the like at particular coordinate locations in the JPEG image”) by changing a {the portion of the content specified by the specifying unit (Coard)} (Fig. 3A, ¶ [0044], “The obfuscated portions 306 and 307 [corresponding to a portion of the content specified by the specifying unit] of JPEG file 305 are represented by the black and diagonally-striped squares, respectively, over the corresponding portions of the redacted [and thereby chang[ed]] copy of the JPEG file shown in element 310 in FIG. 3A.”) in accordance with predetermined processing contents set in advance (Fig. 3A, ¶ [0038], “Obfuscation may include any of a number of techniques to ‘mask’ [using predetermined processing contents] the true contents of the file, e.g.: blurs [as one form of processing content], color-out, scratch-out, scribble-out, black-out, or the like at particular coordinate locations in the JPEG image that the sender wishes to obfuscate or protect portions of the image file;” and Fig. 5, ¶¶ [0072]- [0073], “As mentioned above, the process of steps 556-560 may be repeated for each region [or portion of the content] in of the original file for which the user has indicated a desire to apply APC protection [via predetermined processing contents] (step 562),” i.e., the masking with predetermined processing contents must be set in advance or else the user would be prompted for the use of a mask each time the masking was to be applied for multiple regions);
	Regarding the combination of Coard and Ghafourifar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the privacy system of Coard to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base apparatus, namely the privacy system of Coard, upon which the claimed invention can be seen as an “improvement” through a privacy system that generates converted content by changing selected portions of content with predetermined processing contents;
2) the prior art contained a “comparable” privacy system, namely the masking system of Ghafourifar, that has been improved in the same way as the claimed invention through the masking techniques of Ghafourifar; and
3) one of ordinary skill in the art could have applied the known improvement technique of masking as disclosed by Ghafourifar to the base apparatus (i.e., the privacy system of Coard), and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 7
Coard in view of Ghafourifar (“Coard-Ghafourifar”) discloses the information processing apparatus according to claim 6, and Ghafourifar further discloses
wherein the {output unit (Coard)} posts the converted content to an SNS server (Fig. 1A, ¶¶ [0028]-[0029], i.e., an SNS server is disclosed with database 104 to which converted content can be output via any of the other “computer servers 109;” it would be obvious to one skilled in the art that the converted content can be output to the SNS server just as it is done for any other computing device, which would enable the social network to more easily process converted content when one of the respective social network members is to receive the converted content.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”).
Regarding the combination of Coard and Ghafourifar, the rationale to combine is the same as provided for claim 6 due to the overlapping subject matter of claims 6 and 7.
Regarding Claim 12
Coard-Ghafourifar discloses the information processing apparatus according to claim 6, and Coard further discloses 
wherein the generation unit…1 (Figs. 2A-B, ¶¶ [0031]-[0037]) 
Ghafourifar further discloses
1 …converts the portion of the content specified by the specifying unit into another element (Fig. 3A, ¶¶ [0043]-[0044], “The obfuscated portions 306 and 307 [that are convert[ed] into another element] of JPEG file 305 are represented by the black and diagonally-striped squares, respectively, over the corresponding portions [as the content specified by the specifying unit] of the redacted copy of the JPEG file shown in element 310 in FIG. 3A. For example, pixels at particular coordinates in the redacted copy of the JPEG file 310 may be overwritten [and thereby convert[ed]] at the pixel level to obfuscate the sub-portions of the image 305 corresponding to portions 306 and 307.”).  
Regarding the combination of Coard and Ghafourifar, the rationale to combine is the same as provided for claim 6 due to the overlapping subject matter of claims 6 and 12.
Regarding Claim 13
Coard-Ghafourifar discloses the information processing apparatus according to claim 6, and Coard further discloses
wherein the generation unit…1 (Figs. 2A-B, ¶¶ [0031]-[0037]) 
Ghafourifar further discloses
1 …covers the portion of the content41Docket No. 126244-001BUT01Docket No. PYAA-21095-US specified by the specifying unit with an element that hinders recognition (Fig. 3A, ¶¶ [0043]-[0044], “The obfuscated portions 306 and 307 [that are convert[ed] into another element that hinders recognition] of JPEG file 305 are represented by the black and diagonally-striped squares, respectively, over the corresponding portions [as the content specified by the specifying unit] of the redacted copy of the JPEG file shown in element 310 in FIG. 3A. For example, pixels at particular coordinates in the redacted copy of the JPEG file 310 may be overwritten [and thereby convert[ed]] at the pixel level to obfuscate the sub-portions of the image 305 corresponding to portions 306 and 307.”).  
Regarding the combination of Coard and Ghafourifar, the rationale to combine is the same as provided for claim 6 due to the overlapping subject matter of claims 6 and 13.
Regarding Claim 14
Coard-Ghafourifar discloses the information processing apparatus according to claim 6, and Coard further discloses
wherein the generation unit…1 (Figs. 2A-B, ¶¶ [0031]-[0037]) 
Ghafourifar further discloses
1 …erases the portion of the content specified by the specifying unit (Fig. 3A, ¶¶ [0043]-[0044], “The obfuscated portions 306 and 307 [that are erase[d]] of JPEG file 305 are represented by the black and diagonally-striped squares, respectively, over the corresponding portions [as the content specified by the specifying unit] of the redacted copy of the JPEG file shown in element 310 in FIG. 3A. For example, pixels at particular coordinates in the redacted copy of the JPEG file 310 may be overwritten [and thereby erase[d]] at the pixel level to obfuscate the sub-portions of the image 305 corresponding to portions 306 and 307;” and ¶ [0038], “Obfuscation may include any of a number of techniques to ‘mask’ the true contents of the file, e.g.: blurs, color-out, scratch-out, scribble-out, black-out, or the like [i.e., erasure, which is an obvious variation of the enumerated techniques as it performs the same function to achieve the same result] at particular coordinate locations in the JPEG image that the sender wishes to obfuscate or protect portions of the image file.”).  
Regarding the combination of Coard and Ghafourifar, the rationale to combine is the same as provided for claim 6 due to the overlapping subject matter of claims 6 and 14.
Regarding Claim 15
Coard-Ghafourifar discloses the information processing apparatus according to claim 6, and Coard further discloses
wherein the generation unit…1 (Figs. 2A-B, ¶¶ [0031]-[0037])
Ghafourifar further discloses 
1 …performs changing processing on portions of the content that meet different predetermined conditions in accordance with different predetermined processing contents (Fig. 3A, ¶¶ [0043]-[0044], “The obfuscated portions 306 and 307 of JPEG file 305 are represented by the black and diagonally-striped squares [as different predetermined processing contents], respectively, over the corresponding portions of the redacted copy of the JPEG file shown in element 310 in FIG. 3A; and ¶ [0040], “User A may attach the photo to a message in an authorized ‘on-system’ application and use the application's selection capabilities to “block-out,” or redact, the explicit sub-portions of the image. Prior to sending the lossy JPEG file, User A could instruct the system to allow User B to view the full uncensored image [that meet[s a] different predetermined condition] after receipt and decryption in an authorized viewing application, while only allowing User C to view the censored portions [that meet[s a] different predetermined condition, where the generation unit [changes] processing on [this censured] portion[] of the content by using a different predetermined content] of the image.”).
Regarding the combination of Coard and Ghafourifar, the rationale to combine is the same as provided for claim 6 due to the overlapping subject matter of claims 6 and 15.
C.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coard in view of Ghafourifar, and further in view of Gohl (US 2016/0070344, “Gohl”).
Regarding Claim 8
Coard-Ghafourifar discloses the information processing apparatus according to claim 6, and Coard further discloses 
further comprising: 
a receiving unit (Fig. 11, ¶¶ [0078]-[0082], i.e., the hardware that implements the “document management system 102” and at least the “user interface component 142;” and ¶ [0021], “Document management system 102 illustratively includes … user interface component 142 [that receive[s] and thereby accepts user input) that accepts registration of policy information (¶ [0025], “System 130 then illustratively compares the authentication information with user roles 132, user credentials 134, or other authentication information,” i.e., the “user credentials” are registered via the receiving unit and they include policy information, with such policy information comprising the implementation of a system that dictates who can view different content) including a combination of the predetermined condition and…1 (¶ [0027], “FIG. 2 shows a block diagram of one example of privacy component 126, in more detail. FIG. 2 shows that component 126 illustratively includes a privacy level setting component 160 [to establish a policy for others viewing content, and thereby implements a registration of policy information], a credential accessing component 162, a hierarchical privacy level calculation engine 164, and it can include other items 166 as well. Privacy level setting component 160 illustratively generates user interface displays with user input mechanisms that allow a user to set a privacy level [as a predetermined condition that establishes a policy] for the user's markups on that document.”); and 
a storage unit (Fig. 11, ¶¶ [0078]-[0082], “The computer 810 may also include other removable/non-removable volatile/nonvolatile computer storage media,” where such storage maybe implemented as “other 144” as illustrated in Fig. 1) in which the policy information is stored (¶ [0027], “Credential accessing component 162 then accesses the user's credentials [involving associated policy information that are stored in the storage unit”).  
Coard-Ghafourifar doesn’t disclose
	1 …the predetermined processing contents;
Gohl, however, discloses
	1 …the predetermined processing contents (¶ [0027], “In one embodiment, it is contemplated that the user may select a type of masking data [as predetermined processing contents] and/or obscured display configuration 212 to be output,” i.e., this selection is combined with the registration of the predetermined condition);
	Regarding the combination of Coard-Ghafourifar and Gohl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the privacy system of Coard-Ghafourifar to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base apparatus, namely the privacy system of Coard-Ghafourifar, upon which the claimed invention can be seen as an “improvement” through a privacy system that accepts registration of policy information comprising predetermined processing contents;
2) the prior art contained a “comparable” privacy system, namely the mask selection system of Gohl, that has been improved in the same way as the claimed invention through the mask selection technique of Gohl; and
3) one of ordinary skill in the art could have applied the known improvement technique of mask selection as disclosed by Gohl to the base apparatus (i.e., the privacy system of Coard-Ghafourifar), and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 9
Coard in view of Ghafourifar, and further in view of Gohl (“Coard-Ghafourifar-Gohl”) discloses the information processing apparatus according to claim 8, and Coard further discloses 
wherein the receiving unit (Fig. 11, ¶¶ [0021], [0078]-[0082]) accepts registration of the policy information from the user's terminal apparatus (¶ [0027], “FIG. 2 shows a block diagram of one example of privacy component 126, in more detail. FIG. 2 shows that component 126 illustratively includes a privacy level setting component 160, a credential accessing component 162, a hierarchical privacy level calculation engine 164, and it can include other items 166 as well. Privacy level setting component 160 illustratively generates user interface displays [at the user’s terminal apparatus] with user input mechanisms that allow a user to set a privacy level [and thereby accept registration of the policy information] for the user's markups on that document.”).  
D.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coard in view of Ghafourifar Gohl, and further in view of Das et al. (US 2015/0047050, “Das”).
Regarding Claim 10
Coard-Ghafourifar-Gohl discloses the information processing apparatus according to claim 8, and Coard further discloses 
wherein the receiving unit…1 (Fig. 11, ¶¶ [0021], [0078]-[0082]) 

1 …accepts registration of the policy information from a viewer of the content.  
Coard-Ghafourifar-Gohl doesn’t disclose
1 …accepts registration of the policy information from a viewer of the content.  
Das, however, discloses
1 …accepts registration of the policy information from a viewer of the content (¶ [0052], “The privacy settings can indicate whether the person authorizes publication of their image. For example, the privacy settings [as policy information and obtained during registration when a person can set their desired privacy settings] can indicate who is authorized to display a user's image, can indicate who is authorized to view a user's image, can indicate where the user's image can be published, and can indicate other privacy settings regarding publication of a user's image. As a further example, the privacy settings can indicate whether a subject person authorizes [via registration of the policy information from a viewer of the content] publication of their image by a user who uploads the image to the social network,” and ¶ [0021], “The publication privilege can be based on a relationship between a consumer of the image 120 and a subject of the first image content. The image consumer can be a person desiring to view the image [as a viewer], a person taking a picture, a person uploading the image to a server, such as a social networking server, a social networking website, a blog, or any other image consumer that can publish or view the image 120”).
Regarding the combination of Coard-Ghafourifar-Gohl and Das, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the privacy system of Coard-Ghafourifar-Gohl to have included the viewer registration feature of Das. One of ordinary skill in the art would have been motivated to incorporate the viewer registration feature of Das because Das discusses the problem of “some people do not want their images of themselves published due to modesty or privacy concerns,” see Das ¶ [0004], and Das teaches a solution that enables people via “privacy settings” to control the publication of information about them, see Das ¶ [0052].   
Regarding Claim 11
Coard-Ghafourifar-Gohl discloses the information processing apparatus according to claim 8, and Coard further discloses 
wherein the receiving unit…1 (Fig. 11, ¶¶ [0021], [0078]-[0082])  
Das further discloses
1 …accepts registration of the policy information from a service provider that offers a service concerning the content (¶ [0056], “At 520, publication authorization information [as policy information] can be provided to a device associated with a user who uploads the image to the social network [that offers a service concerning the content]. For example, the apparatus 110 [and associated receiving unit] can retrieve [and thereby accept[]] over the network 130 the publication privilege [that was regist[ed] as policy information that dictates a rule on publishing] of the first image content. As a further example, the publication authorization information can be provided from the server 140, such as a social network server [associated with a service provider], to the apparatus 110.”).
Regarding the combination of Coard-Ghafourifar-Gohl and Das, the rationale to combine is the same as provided for claim 10 due to the overlapping subject matter of claims 10 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491